DETAILED ACTION
	Claims 1-20 have been considered for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. (US Patent 9,677,308).
	In re Claim 1, Chen discloses a hinge module, comprising: a first hinge 62 having a first gear 10; a second hinge 72 having a second gear 20; and  5a gear rack 50, the first gear and the second gear movably coupled to the gear rack, wherein the first hinge moves on the gear rack via rotation of the first gear, the second hinge moves on the gear rack via rotation of the second gear, and the first hinge and the second hinge move closer to or away from each other via rotation.
	In re Claim 2, Chen discloses wherein the first hinge 62 and the first gear 10 rotate about 10a first axis, the second hinge 72 and the second gear 20 rotate about a second axis, and the first hinge and the second hinge relatively move closer to or away from each other on the gear rack along a third axis, the first axis is parallel to the second axis, and the third axis is orthogonal to the first axis and the second axis.
	In re Claim 3, Chen discloses a linkage 30, 40 connected to the first hinge and the second hinge to synchronously move the first hinge and the second hinge. 
Allowable Subject Matter
Claims 10-20 are allowable
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841